Citation Nr: 0003822	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-41 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV) infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from November 
1988 to November 1991, including service in Southwest Asia 
during the Gulf War.  Subsequent to service he joined the 
Reserves.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1992 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which 
denied service connection for Human Immunodeficiency Virus 
(HIV) infection.  The Board remanded the case to the RO for 
additional development in February 1997.  The Board 
subsequently obtained a VA expert medical opinion from an 
internist specializing in infectious diseases, in particular 
HIV.  That opinion has been received and shared with the 
appellant's representative; the case is now ready for 
appellate review.  


REMAND

The Board initially notes that the RO has determined that the 
appellant's case is well-grounded, denying the case on the 
preponderance of the evidence.  Based on the medical opinions 
of record that it is possible that the appellant was infected 
with HIV while he was on active duty, the Board sees no 
reason to disturb the RO's determination that the case is 
well-grounded.

The central issue in this case is the determination of when 
the appellant became infected with HIV.  Prior to the 
February 1997 Board remand, the only medical opinion of 
record relating to possible connection between the estimated 
onset date of the HIV infection and the appellant's active 
service was the statement submitted by a VA physician in 
February 1993.  That doctor stated that while it is 
impossible to definitely say when the appellant contracted 
the HIV infection, it was certainly possible that he 
contracted the HIV infection from a prostitute in the 
Philippines in 1991.  He also indicated that the clinical 
picture for the timeframe between October 1991 and July 1992 
would fit this theory of onset date.

Pursuant to the February 1997 Board remand, another VA 
medical opinion was obtained by the RO.  This opinion, dated 
in December 1997, stated that there was no medical 
documentation to determine whether the appellant was infected 
prior to separation from service or after and that, according 
to the appellant's history, it would be likely that he was 
infected prior to leaving the service.  However, this 
physician stated that this scenario could not be medically 
determined without mere conjecture.

The Board therefore sought a VA expert medical opinion; this 
opinion was rendered in January 2000, by an infectious 
diseases specialist familiar with the diagnosis of HIV 
infection.  The specialist stated that, based on the 
available data, a definitive determination of the timeframe 
for HIV infection could not be made.  Based on the serologic 
testing of record, the specialist opined that HIV infection 
could have occurred in the appellant between December 1990 
and May 1992.  

The specialist also noted that the appellant had stated in 
the record that he believed that the infection had been 
contracted in the Philippines.  The specialist indicated that 
the most prevalent HIV genetic type in Southeast Asia, 
including the Philippines, is "Clade E" and that the most 
prevalent type in the United States is "Clade B".  He 
furthered stated that, if only Clade E virus is present in 
the appellant, then the infection was more likely to have 
originated in Southeast Asia, while the presence of Clade B 
would indicate that the infection likely originated in the 
United States.

In his January 2000 informal hearing presentation, the 
appellant's representative argued that the appellant should 
be afforded genetic analysis in order to determine whether he 
is infected with the Clade E strain as opposed to the Clade B 
strain.  The Board does not order or require invasive medical 
tests or procedures; however, the appellant is free is 
provide the results of said testing, or in the alternative, 
indicate to the RO that he is willing to provide whatever 
specimen is required for the testing.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the above considerations, the case is REMANDED 
for the following:

1.  It is noted that HIV sequence 
analysis to determine whether the 
appellant is infected with Clade E or 
Clade B is an invasive procedure, and, 
therefore, should only be conducted at 
the option of the appellant.  If the 
appellant chooses not to furnish the 
necessary specimen(s), it must be so 
noted.  If he wishes to submit to the 
testing, the RO should arrange for the 
appropriate specimen(s) to be sent to an 
appropriate laboratory for sequence 
analysis to determine which strain of HIV 
has infected the appellant.  Any results 
should be submitted to an appropriate VA 
specialist for interpretation.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for HIV 
infection, with application of all 
applicable laws and regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  No action by the appellant is 
required until he receives further notice.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


